Title: From Thomas Jefferson to Martha Jefferson Randolph, 5 February 1801
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Washington Feb. 5. 1801.

Yours of Jan. 31. is this moment put into my hands, and the departure of the post obliges an answer on the same day. I am much afflicted to learn that your health is not good, and the particular derangement of your stomach. this last is the parent of many ills, and if any degree of abstinence will relieve you from them it ought to be practised. perhaps in time it may be brought to by beginning with a single one of the hostile articles; taking a very little of it at first, & more & more as the stomach habituates itself to it. in this way the catalogue may perhaps be enlarged by article after article. I have formed a different judgment of both Anne & Jefferson from what you do; of Anne positively, of Jefferson possibly. I think her apt, intelligent, good humored & of soft & affectionate dispositions, & that she will make a pleasant, amiable and respectable woman. of Jefferson’s dispositions I have formed a good opinion, & have not suffered myself to form any either good or bad of his genius. it is not every heavy-seeming boy which makes a man of judgment, but I never yet saw a man of judgment who had not been a heavy seeming boy, nor knew a boy of what are called sprightly parts become a man of judgment. but I set much less store by talents than good dispositions: and shall be perfectly happy to see Jefferson a good man, industrious farmer, & kind & beloved among all his neighbors: by cultivating these dispositions in him, and they may be immensely strengthened by culture, we may ensure his & our happiness: and genius itself can propose no other object.—nobody can ever have felt so severely as myself the prostration of family society from the circumstance you mention. worn down here with pursuits in which I take no delight, surrounded  by enemies & spies catching & perverting every word which falls from my lips or flows from my pen, and inventing where facts fail them, I pant for that society where all is peace and harmony, where we love & are beloved by every object we see. and to have that intercourse of soft affections hushed & suppressed by the eternal presence of strangers goes very hard indeed; & the harder as we see that the candle of life is burning out, so that the pleasures we lose are lost forever. but there is no remedy. the present manners & usages of our country are laws we cannot repeal. they are altering by degrees; & you will live to see the hospitality of the country reduced to the visiting hours of the day, & the family left to tranquility in the evening. it is wise therefore under the necessity of our present situation to view the pleasing side of the medal: and to consider that these visits are evidences of the general esteem which we have been all our lives trying to merit. the character of those we recieve is very different from the loungers who infest the houses of the wealthy in general: nor can it be relieved in our case but by a revolting conduct which would undo the whole labor of our lives. it is a valuable circumstance that it is only thro’ a particular portion of the year that these inconveniences arise.—the election by the H. of R. being on Wednesday next, & the next our post day, I shall be able to tell you something certain of it by my next letter. I believe it will be as the people have wished; but this depends on the will of a few moderate men; and they may be controuled by their party. I long to see the time approach when I can be returning to you, tho’ it may be for a short time only. these are the only times that existence is of any value to me. continue then to love me my ever dear Martha, and to be assured that to yourself, your sister & those dear to you, every thing in my life is devoted. ambition has no hold on me but thro’ you. my personal affections would fix me for ever with you. present me affectionately to mr Randolph. kiss the dear little objects of our mutual love, and be assured of the constancy & tenderness of mine to you. Adieu.

Th: Jefferson

